DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2011/0257309) in view of Breton et al (US 5,863,320) with evidence provided by Nouws et al (US 5,021,594).
	Regarding claim 17-19 and 26, Yoshida teaches a water-based ink for ink-jet printing (Abstract) comprising a pigment ([0030]), a polymer ([0088]), a water-soluble organic solvent ([0151]) and water (Abstract).  Yoshida teaches that the polymer is a random copolymer (Examples) which comprises a constitutional unit derived from acrylic acid or methacrylic acid ([0054]), a hydrophobic vinyl monomer ([0061]) and is in the form of a carboxy group containing polymer ([0054]) with an acid number which ranges from 30 to 200 mg KOH/g ([0099]).  The water-soluble organic solvent is a polyhydric alcohol alkyl ether ([0153]) and is present in the amount from 10 to 70 % ([0151]).  
	Yoshida teaches that the ink contains other additives ([0150]) can be added to the ink, however, fails to teaches the presence of a formaldehyde-releasing compound.
	Breton teaches an ink composition (Abstract) which incorporates a biocide such as Dowicil 200 (col. 8, lines 15-20).  This biocide is incorporated in the amount ranging from 0 to 10 % by weight (col. 8, lines 15-25). As evidenced by Nouws, Dowicil 200 is Z-1-(chloroallyl)-3,5,7-triaza-1-azonia-adamantane chloride (triazine compound) and is a formaldehyde donor (col. 3, lines 10-15).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the Dowicil 200 of Breton as an additive of Yoshida.  One would have been motivated to do so in order to receive the expected benefit of preventing the growth of microorganisms in the ink composition.
	Regarding claim 20 and 24-25, Yoshida teaches that the water-soluble organic solvent can be ethylene glycol ([0153]) which has a boiling point of 197 C and is present in the amount from 10 to 70 % by weight ([0151]).  It is noted that the ethylene glycol can be the only organic solvent in the composition and therefore, the amount of organic solvent having a boiling point of greater than 250 C would be 0.
	Regarding claim 21, Yoshida teaches that the pigment and the polymer are present in the form of pigment containing polymer particles ([0133]).
	Regarding claim 22, Yoshida teaches that the process steps of dispersing the colorant with the particles ranges from 5 to 50 C ([0127]).  Given that the polymer remains in a stable particle form during the processing step, it would inherently have a glass transition temperature of greater than 50 C.
	Regarding claim 23, Yoshida teaches that the monomer (a) – either the acrylic acid/methacrylic acid is present in the amount from 4 to 40 % by weight ([0083]) and the monomer (b) – they hydrophobic vinyl monomer is present in the amount from 5 to 95 % by weight ([0085]) and therefore the ratio can be calculated to range from 0.042 to 8 which overlaps the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764